' ga ,Or§@/O/

Abel Medrano #1743611
Dalhart Unit TDCJ
11950 FM 998
Dalhart, Texas 79022

May 18, 2015

Abel Acosta, Clerk RECE|VED|N
‘Court Of Crimi`nal App@als couRT oFchMlNALAPPz-:ALS
P.O. Box 12308, Capitol Station

AUStil'!, TeXaS 78711 MAY 26 2015
RE: WR-82,939-Ol v .

Sub= Applicanth Pro Se Rebuttal Abel ACOSU, 918¥§(

Dear` Cl€l`k!

Enclosed please find for filing Applicant's Por Se Rebuttal to the State's Re-
sponse to Application for Writ of Habeas Corpus, §§11.07, ll.O73. Please file
date stamp and bring to the attention of the Court;

Also enclosed, please find a copy of this letterhead. Please file date stamp

same and return in the provided self addressed stamped envelope.
Thank you for your assistance on this matter.

Sincerely,

Abel Medrano

AM/
cc: FILE »
Attorney for the State, Larry Allison, VIA SNAIL-MAIL

QY‘ ”/” @'MM p/m f/M/ Mé/¢f 4 /4,,, z /v ge
.[,/e@/ ¢€MAMY /Ac /9£//)£¢'/.1' Aev't/'M A¢!m/,;/`

No. wR-82,939-01

IN THE
COURT OF CRIMINAL APPEALS

AUSTIN/ TEXAS

EX PARTE § oRIGINATING IN THE 2711h
§ DISTRICT COURT IN AND FoR
ABEL MEDRANO ` § LAMPASAS cOUNTY, TEXAS

APPLICANT's PRO SE REBUTTAL
To THE STATE's RESPoNsE To APPLICATION FoR
wRIT oF HABEAS coRPUS, §§ 11.07, 11.073

 

 

 

TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

COMES NOW, Applicant Abel Medrano, Texas Department of Crim-
inal Justice(TDCJ)-ID #1743611 hereinafter Medrano and files this
Applicant's`Pro Se Rebuttal to the State's Response UJApplication
for Writ of Habeas Corpus, §§ ll.O7, ll.073, and offers this Hon-

orable Court the following in support thereof:

Statement of the Facts and Procedural History

On January 28, 2015, Medrano filed his State Application for
writ Of Habeas corpus, §§ 11.07, 11.073, in thezvth Juaicial nis-
trict Court of Lampasas County, Texas, by depositing same in the
TDCJ Dalhart Unit's internal mailing system pursuant to the Texas
Rule Appellate Procedure(TRAP) Rule 5. On or about March 26,2015,
vMedrano received notice that this Court's Clerk had received and
527 U.S. 269, 290, 119 S. Ct. 1936 (quot-
ing Kyles v. Whitley, 514ILS.'419, 435, 115 S. Ct. 1555, 131 L.Ed.
`2d 490 (1995)): This scientific, exculpatory and impeaching prima
facie evidence that is purportedly untested is not justthe pants'
failure to indicate the presenceand STR DNA profile of biological
evidence that is a match to Medrano's profile but, is the State's
experts* inability to provide factual and scientific evidence of
sexual activity by penetration, clearly favorable to the defense.

Medrano arguesv had Lisa factually been "wet“ in her vaginal
area, "the same kind of feeling" she has "felt after having sex,"
(see Exhibit B*) and since she put those pants on right after the
alleged incident and wore them without panties back to the AmVets
Club, where she got into her car and drove herself all the way to
Burnet,approximately 38 miles,thepresence and STR DNA profile of
Medrano‘s 'biological evidence, without a doubt, would definitely
been present in the crotch area of those pants. Yet, not only did
Watson purportedly opt not to test such prima facie evidence (R.R.
8,p.'HJ but, even though Ryan diligently`soughtout and purposely
included same with the other items sent to the Waco DPS Crime Lab
(seeExhibit C* and D*, yellow highlight), specifically requesting
an analysis to "determine the presence and STR DNA profile of bo-
ological evidence" (see Exhibit H*,pink highlight), the State and

Ryan purportedly approved of this failure to comply with his_re-

 

guests and failure to follow protocol?

* Photo copy of same.

Medrano argues that this sort of prima facie evidence was in
fact tested and the results of said tests were unconstitutionally
withheld from the defenser

Medrano contends that the State knew that the lab's analysis
came back negative to the STR DNA.profile of the biological fluid
found on the vehicle's passenger's car seat, but chose not to ad-'
vise the defense of Watson's conclusion, in violation of Brady v.
Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).

Medrano argues that this compelling exculpatory and impeach~
ing prima facie scientific evidence, or the conceded lack of same
clearly and convincingly implicates Lisa's allegations as being
perjured and impeaches her testimony;

Medrano argues had his trial counsel properly developed, in-
troduced and, presented to the jury, the factual results of this
certain alleged exculpatory and impeaching prima facie scientific
evidence,ide., Lisa's pants' failure to indicate the presence and
STR DNA profile of Medrano's biological fluids, see Washington v.
Murray, 952 F12d 1472, 1476 (C.A. 4, 1991), this certain and-fav-
orable evidence would reasonably be taken to put the whole case
in such a different light as to undermine the confidwence of the
verdict. Id., Strickler, 527 U.S. at 290, 119 S. Ct. 1936.

Had the pro se motion for forensic DNA testing been granted,
(see Exhibit F*) and DNA tests completed on Lisa's pants, Medrano
would be able to provide the necessary prima facie evidence hihis
State habeas proceeding to prove his innocence.

Therefore, for the aforementioned reasons in Grounds One and

Two, this Honorable Court should grant habeas relief/ vacating the

conviction and remanding the case back to trial court for further
proceedings, i.e., discovery/evidentiary hearings on the exculpa-
tory results and remand the matter for a new trial;

In Ground Three Medrano contends the State knowingly and in-
tentionally introduced and presented tothe state court fraudulent
testimony of Lisa and their expert witnesses Watson and Coats at
trial, thereby incriminating Medrano and undermining theintegrity
of the verdict. Carter v. Johnson, 110 F.3d 1198, 1104 (5th Cir.
1997).

To succeed on such a claim and obtain reversal based on the
State's presentation of perjured testimony, a defendant must est-
ablish three elements showing UJ the testimony was actually false
and presented at trial;(2)that the State had actual knowledge that
the testimony was false; and(3) the false testimony is "material,"
so as to be a highly significant factor reasonably likely to have
affected the jury's verdict. Blackmon v. Scott, 22 F.3d 560y 565
(5th cir. 1994); See also ciglio v. Unitea states, 405 U.s. 150, 92
S. Ct. 763, 766, 31 L. Ed. 2d 104 (1972); May v. Collins, 955 F.2d 299,
315.(5th cir.),cert.aenied, 504 U.s. 901', 112 s.ct. 1925, 118 L. Ed.
2d 533 (1992).

Medrano contends now that he is in the possession of his le-
gal documents necessary to provide factual evidence as proof be-
yond a reasonable doubt that:_U) testimony by both of the State's
expert witnesses Watson and Coats, were factually fraudulent; (2)
the State had actual knowledge of same; and (3) the false testi-
monies were "material," so as to be a highly significant factor

reasonably likely to have affected the jury's verdict. Id..

First and foremost, State's expert witness Watson, testified
that he opt noy to test prima facie evidence) i.e., Lisa's pants,
even though the State's lead Sgt.Investigator Tim Ryan diligently
soughtout and purposely included said pants with the TXlOO-Sexual
Assault Evidence Collection Kit and thefour swabs used to collect
possible 0NA from the vehicle, specifically requesting UJ"Process
for DNA and find possible match"(seeExhibitE*,yellow highlight).
Watson's reasoning for opting not to test the pants wmathat semen
from the car seat had identified Medrano even though identity was
never an issuer (see Exhibit E,I*,J*Z,K*3, blue highlight).

Medrano argues that, records are now available that clearly
and convincingly state otherwise contradicting Watson's testimony
that he .opt not to test Lisa's pants because semen from the car
seat had identified Medrano. (R.R. 8, p. 71). Thus providing sub-
stantial evidence that, at least that portion of his testimony to
be in fact perjured, as discussed below. .

The first pertinent record pertaining to this ground, is the
"Laboratory Submission Form," which not only clearly indicates on
October 30, 2009¢ did Ryan submit the collected items to the Waco
DPS Crime Lab, specifically requesting:&x watson to "Processvfor
DNA and find possible match"`(ld.), but most importantly, (l) Me-
drano has already been identified prior to any STR DNA profile's
search (see Exhibit E,I, blue highlight); and (2) in a brief case

synosis Ryan typed the following:

 

2 In the State's Response to Movant's Request for DNA Testing, the State clear-
ly and convincingly acknowledge "Identity was not an issue in the case_tried
to a jury in this cause ..." l

3 "since the victim has identified Abel Medrano'as the person who assaulted her . . . "

"Points of interest in this sexual assault case. Suspect,/Medrano
has not been located to arrest and therefore there is no DNA swabs
taken from him however, he is a convicted felon and there may be
DNA for him on the CODIS. The jeans submitted were left as receiv- `
ed and worn after the sexual assault without underwear, which were

never found." (Id.)

(see pink highlight). Therefore, Ryan not only informed Watson of
the significance of testing the pants but, also informed him that
Medrano was in fact identified as the sole suspectin thecase and
that there was no DNA swabs available Untest against any profiles
hopefully recovered from any of the items submitted, especially
from Lisa's pants.

The second record, the “Evidence Return Report" (see Exhibit
G*), clearly indicates that Watson returned same to the Lampasas
Police Depart., where a Charlie Roswell placed same back into the
evidence room on August 12, 2010.

The third.and foremost, pertinent record) the "Serology,/DNA
Report" (see Exhibit H*), clearly indicates that Watson completed
his report and submitted same to Ryan on September 24, 2010, with
Medrano identified as the sole "Suspect(s)" (see blue highlight),
and listing all of the "Evidence Submitted" by name and giving an
"Item" number to each, with tisals pants listed as "Item 3 Jeans"
(see yellow highlight). `It then clearly indicates the "Requested

Analysis" with only two distinct requests. (l) Determine the pre-

 

sence and STR DNA profile of biological evidence; and (2) Enter
profiles into the Combined DNA Index System(CODIS). Thus) speci-
ficially requesting Watson to determine if [M]edrano's STR DNA

biological fluids were present on any of the items because if the

Court will take notice, Ryan pluralized the word "profile" hoping
to find the presence and STR DNA profile of biological evidence
on more than one of the items submitted (see Exhibit D and E).
Medrano argues that no where in Ryan's requested analysis or
in his brief case synopsis for that matter does Ryan give any in-
' dication that he wanted Watson to stop testing when the CODIS had

located a possible match from the first and only item that tested

positive for the presence and STR DNA profile of Medrano's biolo-
gical fluids. Especially from the one item every one already knew
would prove to be linked to that of Medrano's profile. i.e., Item

2, swabs from vehicle. Nor, does Ryan ever state identity was the

issue he was wanting the answer to. When in fact, by the State's
own admission in their Response to Movant's Request for DNA Test¢
ing, at I, the State clearly and convincingly state “Identity was
not an issue in the case tried to a jury in this case..J'(see Ex-
hibit J*, blue highlightl.

Medrano renews his argument that evidence of the presence of`
semen on a car seat does not prove penetration. Medrano contends,

due to the fact Watson has preformed forensic testing in criminal

5
case for a number of years,_he understood the significance of umw

pleting tests -on all of the itms submitted by Ryan, especially
Item 3..Eor the prsence and STR DNA profileof biological evidence-
in the» crotch area of Lisa's pants matching that of Medrano's,
without a doubti would be unprecidented evidence against the de-
fense, that penetration had in fact occurred. Medrano argues that
Ryan and the State also knew the significance and that there is no

possible way either of them would have allowed Watson not to test

lO

such prima facie evidence for the presence and STR AND profile of
Medrano's biological fluids. However, on the other hand,the fail-
ure to indicate same, would in fact be unprecidented evidence
favorable for the defense. Medrano contends, even though Watson,
Ryan and the State knew the significance of such a failure, those
pants had to be tested for two reasons. Ryan and the State had to
know whether or not the results would.prove favorable to them for
their case, and, for such a failure would and in fact has, denied
Medrano of his due process rights because the forensic scientist,
Watson did not follow accepted standards when analyzing the evi~
dence in his case and thereofre rendering the results of his an-
alysis to be unreliable. See Ex parte Roslyn,_394 S.W.3d 573 (Tex.
Crim.App. 2013)LEXIS 748, NO.AP-76,973.

Medrano contends, since Watson was hired by the State to re-
cover, test, document the findings of.specific evidence,ige., the
STR DNA profile of Medrano's biological evidence, and find match}
Watson did in fact test those pants. But when tests proved favor-
able to the defense, the findings were simply enough, never re-
corded, insofar as not to have to disclose same to the defense in
violation of Brady. Id;, 373 U.S. 83, 83 S.Ct. ll94r

Medrano argues, that such a failure for the pants not to in-
dicate the presence of his biological evidence would, at the very
least, impeach Lisa's testimony that she felt "wet down there",
causing at lleast a 51% or better chance that Medrano would not
have been convicted. Smith v. State, 165 S.W.3d 361, 363-364 (Tex.
Crim.App. 2005).

Medrano argues, since the adversary parties did not want to

ll

disclose such favorable evidence to the defense, `Watson chose to
give false testimony at trial, testifying that he opt not to test
the pants because semen from the car seat had identified Medrano,
(R.R.8, pp.68-69), even though "Identity was not an issue in the
case tried to a jury in this case‘i (see Exhibit J*, at I,see blue
highlight), and,."the results of such a test cannot positively i-
dentify a defendant as the perpetrator,"(see Hilliard va Spalding/
719 F.2d 1443, 1445(1983). Furthermore, the Court concluded, "but
the test can conclusively exculpate an individual if the blood
types do not match." Id. As in the case at bar where the test did
or will exculpate Medrano because only Lisa's SlR DNA profile was
present. Medrano contends, had his trial counsel hired a forensic
scientist to test Lisa's pants and document the analysis not only
would the tests fail to match that of Medrano's but, it will only
match Lisa's profile. And in the same token, Medrano would not
have disclosed the_results to the State, making them find out_on
their own as Medrano has already tried. Had his Motion for Foren-
sic DNA Testing been granted, the exculpate results at this time)
would have been available to be introduced in this proceeding and
provide substantial evidence that: (l) Medrano is actually inno-
cent; (2)there was no sexual assault; and (3) portions of Lisa's
Coats' and Watson's testimonies are in fact perjured}

Medano now contends that, the same applies to Coats and;her
testimony (R.R. 7, p. 206), and her purported findings she both
documented and failed to document during the exam on the Sexual
Assault Examination Forensic Report Form. (see Exhibit I*).\

Since Coats had been a sexual assault nurse examiner for the

12

past 14 years, certified by the Office of the Attorney General as
a sexual assault nurse examiner (S.A.N.E.) for both pediatric and
adult patients (R.R.7, p. 175L and not only hired by the State to'
examine the alleged victim but, to produce a S.A.N.E. report that
the State would be able to offer as evidence through her aaa wit+
ness against Medrano, that penetration had in fact occurred (R;R.
7, p. 181). Therefore, she could not submit a report which failed
to meet the statutory requirements to assist the State in proving
a sexual assault occurred. For such a document at the very least,
would prove favorable to the defense instead of the.State. Thus,
Coats did in fact, chose to falsify key pertinent portions of the
Sexual Assault Examination Report Fornl(see Exhibit I*-l thru 1-8,
pink highlight), insofar as to make it appear Lisa had been phys-
ically and sexually assaulted, as discussed below.

Coats falsified the following pertinent portions (l) checked
the "penetration" box without authorization; (2) "noted stains on
car seat and clothes" without examining either herself; (3) noted
at Hymen'"%cm abrasion note at.4 O'clock"; (4) marked same on the
Body Diagrams at I-5; (5) marked unexplained bruises on next Body
Diagrams at I-6. Coats also failed to document and describe medi-
cally the abrasion which she purportedly observed and admitted it
was the only evidence she-saw of penetration. Coatsweven purports
edly destroyed her underlying noted from the exam that formed the
basis for the S.A.N.E. report. Coats went as far as to testify
that Lisa told her.penetration has occurred (R.R. 7, p. 206) even
though Lisa failed to testify to same herself insofar as to just-

ify her checking the "penetration" box.

13

On cross examination, Coats admitted while the "penetration"
box was checked on the patient history form, nowhere did the pate
ient herself write the statement that she was penetrated, despite
explicit instructions that she do so in that section of the examr
Protocol demanded that Lisa detail that element of the assault in
her own words. (R.R.77 p.206L She then "noted stains on car seat
and clothes" without examining the car seat herself and without
any of Lisa's clothes worn the night of the alleged incident even
being available to Coats.during the exam. f(SéeiExhibitaI-Q;ipdnk
highlightj. In fact it was not until 17 days later after Lisa was
able to locate and hand over her pants to Ryan, were they avail-
able to examine. (see Exhibit C, yellow highlight). She then not-
ed a %fcm abrasion at 4 O'clock on Lisa's hymen and drew same on
the first of two body diagrams (see Exhibit 1-5), but testified
that if an injury had occurred on that date, it would have been
healed by the time and date she made the examination. (RiR. 7, p.
197). She then testified that the injury to the hymen was con~
sistant in time with the reported sexual assault and that pene#
tration had to have occurred for there to be the type of injury
noted to the hymen. (R.R. 7, p. 230). Thus, posing the question,
if the injury had already healed (Id.,at 197)/ how could she have
noted a § cm abrasion? (Id.,at 230). Coats also testified that she

destroyed her underlying notes from the exam that formed UKabasis

\

for the S.A.N.E. report (R.R. 7, p. 91) and most importantly, she
failed to document and describe medically the § cm abrasion [s]he
purportedly observed on Lisa's hymen, which was the only evidence

[she] saw of penetration. (R.R. 7, p. 218-222). But then conceded

(

14

that it could have other causes, including sex with someone else,
~ or vigorously cleaning herself. (R.R. 7, pp. 225¥231). Therefore,
it is possible the abrasion was caused by a finger rather than.
Medrano's sexual organ as stated in the indictment. Thus posing
the questions, why would an expert SiA.N.E. nurse oflA years fail
'to follow the demanded eastablished S.A.N.E. protocol so miserab~
ly when conducting and documenting a sexual assault examination
on the alleged victim? Was it because she was employed by the
State and discovered somethingwshedid not want to disclose to the
defense as Watson did?

Medrano argues, because of Coats actions, or inactions, the
answer is "yes" without a doubt. Had Coats truthfully completed
the report form and followed eastablished protocol, the form not
only would .have been of little to no value to the State in pro-
viding' evidence in determining if penetration had occurred but,
the report form would have been more favorable for the defense,
and Coats did not want that sort of prima facie evidence to be
handed over to the defense.on her account.

Medrano argues Coats committed perjury when she testified
Lisa had told her penetraiton had occurred (R.R. 7, p. 206), not
only for the simple fact Lisa could not testify to same but, she
failed to tell any one else despite being asked about it "piont-
edly." (R.R. 8, pp. 45-46). Medrano contends that this was just

lanother way 'Coats knew how to assist in the investigation since
she was purportedly an expert witness for the State. What jury is
going to question an expert even if she failed unfollow protocol?

Medrano now argues that Coats' testimony and her drawings on

15

1

the Body Diagrams (see Exhibit 1-5,1~6), of the purported z cm a-
brasion on Lisals hymen 'and the *many unexplained bruises and
tenderness on Lisa's'body" (see`Exhibit L*, yellow highlight), is
also perjured testimony. (R.R. 7, pp. 218-222).

§ cm abrasion that wascm

Coats testified that she observed a
Lisa's hymen note at 4 0'clock and then drew a diagram showing
what [s]he purportedly saw. Therefore, the abrasion was on the
lower left side of her hymen. Yet, Lisa was in the passenger seat
Medrano would have' had to come from the driver's seat to where
she was. From that position, Medrano argues the abrasion would
have more likely than not, been on the oposite side of her hymen¢
being at the 9, 10 or 11 0'clock position because of the slanted
angle he would have been coming from. This includes whether orrmt
it _was his sexual organ or, his finger. Which would have beenv
pushing towards the upper right side of her hymen instead of her
left side. Thus, making it virtually impossible for an abrasion
to be where Coats testified she observed and documented same. Al-
though the necessary documents are not available, Medrano argues,
that the 4 0'clock position is Coats' most reported position¢of
abrasions and her past documentations of same on past sexual as-
sault patients will affirm this accusations. Thus posing the ques-
tion, has Coats, or anyother S.A.N.E. nurse for that matter, ever
examined an alleged sexual assault victim and found that there
had been no sexual assault? Regardless how the 4 0'clock position
came to be chosen, Coats had to say there was an abrasion of some

sort, vforit would provide the necessary evidence to prove pene-

tration and the report would prove to be favorable to the.State.

16

See Appellee's Brief at 3 and 6, which provides in part:

3. "The SANE report was offered as Exhibit #l for the State through
this witness." (R.R. 7, p. 181). '
6. "There is evidence that penetration did occur both from the vic-

tim and from the SNAE report."

Then there is the many unexplained bruises and point tender-
ness(PT) on Lisa's body Coats reported she observed. (see Exhibit
I-6). Medrano argues Ryan put it clearly enough by stating "unex-
plained bruises." (see Exhibit L*). Coats indicated 16 of them on
her body. Yey the alleged incident took place inside a car on the
padded seat that was reclined. (R.R. 6, p. 42). Thus posing the

,
question, how could have Lisa sustained all of those "unexplained
bruises?" Thus causing Coats' testimony to lack credibility.

Medrano now contends that portions of Lisa's testimony given
at 'trial and on her voluntary statement, are also perjured, as
discussed below.

Lisa testified she wastpassed out"and did not remember any-
thing Medrano did or said to her until she heard Walker screaming
[her] name and banging on the door. (R.R. 6, pp. 41-425. Yet, an
eyewitness, Christopher 0ortez Hernandez(Hernandez) not only gave
a statement to Ryan (see Exhibit M*, yellow highlight), but, also
testified that he watched Medrano walk down to the passenger side
door, and when the car's enterior lights came on while he was
standing there} he could see him talking with Lisa, but could not

hear what they were saying{22 He then watched Medrano go around to

 

22 The trial court records have not been made available to Medrano for viewing
purposes. Therefore, he is unable to cite the record to this account.

17

the back side of the car and get in the driver's door. Therefore,
Lisa could not have been "passed out" as she claimed, and she had
to have turned on the enterior lights to the car and unlocked_the
car door so Medrano could get in, since the car doors were locked
according to her statement on the History of Assault. (see Exhibit
I-2, yellow highlight).

Lisa then testified, that Walker woke her up screaming [her]
vname (R.R. 6, p. 41). Yet, both trial and voluntary statement re-
cords, clearly indicate that Walker screamed "Moses'" name, inter
alia, not Lisa's name (R.R. 6, pp. 76-77)(see Exhibit M*, N*¢ O*,
and P*, pink highlight). No where in Walker’s testimony, does she
indicate she ever yelled Lisa's name.

She also testified she felt "wet down there" (R.R.6, pp. 59~
60), stating "the same kind of feelin" she has "felt after having
sex" (see Exhibit B).

Medrano contends, Lisa made this statement to make it appear
penetration and ejaculation had occurred, even though it did not.
Had this factually occurred and she felt wet in\her vaginal area,
Watson's `forensic tests on Lisa pants would have indicated the
presence and STR DNA profile of Medrano's biological body fluids,
due to the fact Lisa put those pants on right after the alleged
incident and without panties. (see Exhibit B, green highlight).
Yet tests_did, or will only indicate the presence of Lisa's bio-
logical body fluids.

Lisa went as far as to testify and state Walker drove her to
Burnet in the first trial.22(see Exhibit B, pink highlight). Lisa

then testified in the second trial that she drove herself home to

18

Burnet, where when she got there, she went straight in and took a
shower. (R.R. 6, pp. 50-51). Even though Walker has always main-
'tained that Lisa drove herself to Burnet, she testified that Lisa
turned at the Storm's restaurant, instead of going home.22(seeEx~
hibit Nz yell`ow-highlight)..4 Which was not in the vicinity of her
parents' house whom she lived with. Thus, not only indicating she
did not go home but, why she could not find the pants she wore on
that night until 7 days later, where she stated she had located
them in another dirty clothes hamper. (see Exhibit C, blue high-
light). Thus posing the questions, where did she actually go once_
she got to Burnet? Once she got to where ever she went, what hap-
pen there? n

Medrano argues she went to a place she has stayed before and
that she had some of her clothes there. The question then arises,
was it a male's house? If so, what happen after she got there?

Medrano contends these are questions that should have been
asked by Ryan with substantial answers from Lisa so Ryan could
investigate her story-

Medrano argues Lisa had a motive and said so when she stated
Medrano purportedly stole approximately $150.00 from her.(see Ex-
hibit Q*, blue highlight). Thus causing Lisa's testimony to lack
credibility with portions perjured as in Coats' and Watson's tes-
timonies. l

The due process clause prohibits the use of perjured testi-
mony to obtain a conviction. See Giglio v. U.S., 405 U.S. 150, 92
S. Ct. 763, 766, 31 L. Ed. 2d 104 (1972); see also kayford v. Thaler

130 S. Ct. 1506-2011 U.S.Dist. LEXIS 152309;-B1ack v. Collins, 962

19

F.2d 394, 407 (5th Cir.), cert. denied, 504 U.S.992, 112 S. Ct. 2983,
119 L. Ed. 2d 600 (1992). False testimony is material if "there is
any reasonalbe likelihood that the false testimony could have af-
fected the judgment of the jury. Creel v. Johnson, 163 F.3d`385,
391 (5th Cir. 1998), cert. deniedy 526 U;S. 1148, 119 S. Ct. 2027,
143 L. Ed. 2d 1038 (1999), quoting Kirkpatrick v. Whitley, 992 F.2d
491, 497 (5th Cir. 1993).

To obtain a reversal based upon the prosecutor's use of per-
jured testimony, he must show that (l) the statements were actu-
ally false; (2) the state knew they were false; and (3)the state-
ments were material, i.e., highly significant factor reasonably
likely to have affected the juryls verdict. U.S. v. Blackburn, 9
F.3d 353 (5th Cir. 1993).

Medrano argues he has shown that the statements were in fact
actually false, that the state new they were false and the state-
ments were material.

Therefore, for the aforementioned reasons asserted in Ground
Three, this Honorable Court should grant habeas relief, vacating
the conviction and remanding the case back to the trial court for
further proceedings, i.e., discovery/evidentiary hearings and re-
mand the matter for a new trial. v

In Ground Five, -Medrano argues that the indictment is viod.
He contends that he is now in the possession of the necessary do-
cument that clearly substantiates his claim. (see Exhibit R*).

First and foremost, tthe pseudonym form is in fact deficient
vand was partially filled out by someone other than Lisa.. Nor did

Lisa sign and date the form like it was supose to have been to be

20

§

legally considered`as a pseudonym. Then comparing the handwriting

`with that of Lisa's signature on the form completed by Coats (see

Exhibit I-l), it is clearly obvious that it was not filled out by
her. For whom ever filled out this form, they even misspelled her
middle name "Renee", leaving off the last "e". Then there is a se-
cond party who wrote "Lisa Jo Evans" where the Pseudonym* name is
to be written on the form. Thus causing the indictment itself, to
be fatally flawed because it does in fact fail to include all the
necessary elements of a properly and legally filed indictment.

Therefore, this Honorable Court, should grant habeas relief,
vacting the judgment for want of jurisdiction and_remand the case
back to the trial court for further proceedings. i.e., evidentiary
hearing, reinstate and grant motion to quash the invalid and void
indictment and remand the case back to trial court for further
proceedings. §

In Ground Six, Medrano not only argues the State, knowingly
but, unconstitutionally suppressed material exculpatory prima
facie evidence, or the lack of, from the defense in violation of
Brady v. Maryland, 373 U.S.83, 83 S.Ct.1194, 10 L. Ed. 2d 215 (1963).
Besides the Brady violation, the State also suborned perjury andi
tampered with evidence both before and at trial. See Shuh Wei Su_v.
Filion, 335 F.3d 119, 127 (2d cir.2003). Thus denyi§g Medran@ his
right to a fair trial. Hilliard v. Spalding, 719 F,2d 1443, 1445

(c.A. wash), U.s.App.LEXIS 15451.

The rule of Brady requires the state to disclose to the de-

fendant all favorable evidence either to guilt or punishment. The

suppression of favorable evidence is material "if there is a rea-

21

sonable probability thaty had the evidence been disclosed to the
defense, the result of the proceeding would have been different.
Id., at 373 U.S§ 83, 83 S. Ct. 1194; see also Brogdon v. Blackburn
790 F.2d 1164 (5th Cir.l986), cert. denied,-U.S._____! 107 S. Ct.
1985, 95 L. Ed. 2d 824 (1987); Barnes v. Lynaugh 817 F.2d 336, 338-
339 (5th Cir.l9870.

The Due Process Clause of the Fourteenth Amendment, requires
the. State to disclose to criminal defendants favorable evidence
that is material either to guilt or to punishment. Id., Brady 373
U.s. 83} 83 s.ct. 1194: see also United states v. Agurs, 427 U.s.
97, 96 S. Ct. 2392, 49 L. Ed. 2d 342 (1976); Californis v. Trombetts
467 U.S. 479, 81 L. Ed. 2d 413.

An individual prosecutor has a duty to learn of mulfavorable
evidence to a defendant known to the others acting on the govern-
ment's behalf in a case, including the police. Avila v. Quaterman
499 F.Supp.2d 713,715, 716-717 (W.D.Tex. 2007). Significantly for
Medrano's case, the rule in Brady encompasses evidence known only
to the police investigator and not personally known by the prose-
cutor. Strickler v. Greene, 527 U.S. at 280-81, 119 SJR. at 1948;
Kyles v; Whitley, 514 U;S. 419, 438, 115 S. Ct. 1555, 1558 (1995).

As stated in both this brief and Memorandum.in Support, the
State called expert witness Watson, the forensic scientist hired
by the State to perform two distinct tests on items collected for
this sexual assault case (see Exhibit E, yellow highlight)._Among
the itmes were Lisa's pants, in which she put back on right after
the alleged incident and wore all the way to Burnet without pant-

ies. Thus causing this item to become prima facie evidence either

22

 

for the State or defense, pending the outcome of Watson's tests.
Yet; Watson purportedly failed to complete the two distinct tests
requested by Ryan. When questioned as to why he chose not to test
such prima facie evidence, Watson testified he opt not to because
semen' from the car seat had identified Medrano (R.R; 8, p. 71),
which is false by all means, as discussed below.

Medrano argues the State suborned perjury and, tampered with
evidence as well both prior andzattrial. Specifically, the State
suborned perjury in connection with the grand jury and trial tes-
timony of Watson's, by coercing him to testify falsely and with-
hold exculpatory evidence, having him testify that he "opt" nm:to

test Lisa's pants because semen from the car seat had identified

Medrano, even though identity was never an issue. (see Exhibit E,

 

1-2, J, K, M, N, O,.P), blue highlight). Even by the State's own
admossion in their Response to Movant's Request for DNA Testing}
they clearly and convincingly state "Identity was not an issue in
the case tried to a jury in this case..i" (see Exhibit J, at blue
highlight at l.).

Medrano'argues, Watson did in fact test Lisa's pants. For it
was not only his duty to test those pants but, it was the State's
duty as well, to make sure he did test them, insofar as to learn
of any evidence, whether or not favorable of the State.ld., Avila
499 F.2d at 716-717.

Medrano argues it was only after the tests failed to provide
the, evidence Ryan had hoped for (see Exhibit D), did the State

decide not to disclose such favorable exculpatory, impeaching and

mitigating evidence to the defense in violation of Brady. Id~ 373

23

U.s. 83, 33 s.ct. 1194.

Medrano contends, had the trial court granted his motion for
DNA testing to be completed on Lisa's pants, he would have been
able to provide this Honorable Court with the necessary exculpate
results, where Lisa's pants only indicated the presence of Lisa's
STR DNA profile, or that of some unknown profile, but not that of
his. Thus-constituting favorable exculpatory, impeaching and mit-
igating information suppressed by both the State and Watson. Enfre
United States, 267 F.3d 132 (2d Cir. 2001).

Medrano argues had the presence of his STR DNA profile been
indicated» in Lisa's pantsi it would have with out a doubt, been
precidented evidence against the defense. But since there was not-
any indication, it would have been, and still is, unprecidented
evidence in favor of the defnse, that the State knowingly and un-
constitutionally suppressed from the defense in violation of
Brady. Id., 373 U.S. 83, 83 S. Ct. 1194.

For the aforementioned reasons, this Honorable Court, should
grant habeas relief, vacating the judgment, reinstate and grant
the Motion for DNA Testing of Lisa¥s pants, and remand the case
back to the trial court with the exculpate evidence for a new

trial.

CON_CLUSION

Medrano contends due to thwe fact his personal trial court
records, at no fault of his, were not made available prior to the
filing of his initial State habeas, he did make some errouneous
assertions that this Honorable Court should deem as moot.e.g.,Il-

legal Seizure of Applicant's DNA, Ground Four, inter alia. But,

24

overall, Medrano's assertions are fact based and contained within
the trial court records and its documents, as shown and discussed

in this brief.

PI{A`YE R

WHEREFORE PREMISES CONSIDERED, Medrano prays this Honorable
Court grants habeas relief, vacating the judgment and remands the

case back to the trial court for further proceedings. So prayed.

Respectfully submitted,

/,//
L//
Abel Medrano #1743611
Dalhart Unit TDCj
11950 FM 998
Dalhart, Texas 79022
Pro Se l

CERTIFICATE OF SERVICE

I, Abel Medrano, due hereby certify that a true and correct
copy of the above and foregoing document was served on Larry All-
ison, Lampasas County District Attorney, P.O. Box 327, Lampasas,
Texas 76550, on this the 18th day of May, 2015.

Same was deposited salso on this 18th day of May, 2015, sent
to the Clerk of the Texas Court of Criminal Appeals,at P.O. Box
12308, Capitol Station, Austin, Texas 78711, VIA U.S. Postal Mail

Service, postage prepaid, first class.

Abel Medrano

25

 

EXHIB'lT-A

 

 

 

>®§ if §§ n I.§§
csm§sslc:~¢d h\©@\
Ps§»o 3a §§

\.~. tl. .l..

.,.nwss§§§_§lasssss_s__._.l_s_s_.ss_

..x\... . ......\.....
... . . . .. . .\...
.Uihh"u?

 

€<4.",)

EXHIBlT-B

9\
V.

' LAMPASAS POLlCE DEPARTMENT CFS #2009007816 lncident #2009007816

was on the news for and I did not know but it looked like the same guy and l remember he
supposedly had a darker mark on one side of his face. When l saw Able l automatically thought
of the picture on the news. Able never spoke to us and l never spoke to him. Eventually Able
got up and left and Angela and l sat down and continued to talk to Ramon. We stayed at the
end of the bar and talked all night. Albert Perez who was the DJ came over and spoke to us at
times. We drank beer and shots of |iquor. l had about 5 to 6 beers and about 3 shots of Yeager
Bombs during the_night. l do drink beer on weekends but seldom take shots because they
usually make me sick, l don't handle them well.` _

At about 2:00 am, or closing time we decided to go home but, Angela wanted to go talk to
Nloses. l do not know Moses' last name but l know of him and know he is a friend of Angela. l
think Moses was at Robert Castro house, but do not know whose house it is. l think Angela
said it was Rob's house, which is Robert Castro. l was fine while in the bar and while leaving
the bar. l never left my drink unattended and when l went to the restroom Angela watched my
drink. We do this all the time, if.we both go then we take our drinks with us. l rode with Angela
to Robert's house and while on the way to Robert's house, l already started feeling bad. l knew
l was not going to feel good, l remember having my eyes closed and was just laying their.

l know we turned up a road by Mr. Gattis' and then seems like we made a couple of other turns
and parked in the front of Robert's house. l think we parked the wrong way, illegally in front of
Robert's house, l remember telling Angela not to stay long and she said she was just going to
be in there for a little bit. l was already starting to pass out. l don't remember a street light on.
l know after she got out of the car l passed out. Angela shook me and said l will be right back.

l was in the front passenger with the seat laid back and | know l had my seatbelt on when we
left AmVets. l cannot tell you how long she was in there or her even really getting out of the
car. v

…U, The next time l woke was when l heard Angela banging on the passenger side window and

2

rv . yelling my name. l also found Able on top of me. Able was more or less centered over me and l
tried push back up into the rear of the seat to get out from under him. l don't know what was
pinning my left leg down but l could not get out from- under him. l know Angela walk away from

- the car and then returned. The doors unlocked. lt all happened so fast, l started saying get off,

let me out, and things like that, and then he got off me and left the car and went around the
front of the car. Angela was at the passenger door and told me she would help me and got into
the car and we left. l don't remember seeing him with his clothes on or off, ljust can't
remember. My legs were open and he was in between them with something over my left leg.

lt was then l realized my shirt and bra were pulled up towards my neck exposing my breast,
but neither were off my body. My heels (shoes), pants and panties were completely off my
body. l remember hearing a man's voice and remember covering my lower body with my hands
and arms. l remember putting my clothes on as we turned left around the first corner or street.
l remember l felt wet in my vaginal area, the same kind of feeling | have felt after having sex. |

,..\ found my clothes kind of over the center console area as if he tried to throw them to the

‘:?,lf§"` driver's seat. l never found my panties and put my blue jeans pants on with out them. My
missing panties were a fuchsia color with little blue dots, they were bought at Wal-Mart and l do
not know the brand name. The were medium size and bikini cut style. -

l know Angela took a side road back to AmVets where my car was. When we got to AmVets, l
told Angela ‘l did not want_todrive home;and sh'e_to`ok me home te`Burnet§ We went straight to

Burnet and did not talk about anything. Angela asked me if l was alright. l did not want to talk. l
was not feeling sick because of the alcohol any more and was now feeling sick because of what
happened. When l got out at my house, Angela told me to call her ifl needed to talk. l told her l

 

09/13/2010 13143 301 EAST FOURTH S_TREET LAN|PASAS, TX 76550 Page 5 Of 19

if

EXHIBlT-C

 

3 LAMF’ASAS POL|CE DEPARTMENT CFS #2009007816 lncident #2009007816

'what was being said. l then’saw Abel walk around the back of the car and get in on the driver's
side. Abel was in the car between the times Angela went to the restroom to the time she came
back outside. Angela sat down for a minute and l think Moses told Angela something like
"Check on your friend." Angela went down to her car and then l heard her start screaming,
"Get the fuck out of my car." Then Angela yelled something like "Moses, get him the fuck out
of my car." Moses went down there. l heard Moses say, "Primo, get the fuck out of the car,'
they are trying to leave." l think Abel got out of the passenger side door. Angela was at the
driver's side door. Abel walked back up to the garage (carport) and did not say anything to me
at a~ll. Abel had his clothes on. Angela and _Theresa left. Me and Abel went to another friend‘s
house. The friend was Joseph. l don't know what Joseph's last name is. l don't know where
exact Joseph lives but it is on the same side of town. We stayed there and ate at the Country
Kitchen the next morning.

The next day, Moses told me that Theresa was missing $150 and something about sexual
assault that she was going to make a complaint against Abel for sexual assau|t. l think it was
the same day Moses called me about it, that Abel told me Theresa let him have sex with her. l
told Abel if he did not do it he'needed to go down and straighten it up, because he looked guilty
by-running.

investigator Ryan asked me ifl had seen any. clothing lying around the area after they |eft. l
did not see any clothing around. Abel has not said anything about it except, he did not do it. l
believe him and think the girl just got-embarrassed. | know Theresa too and feel bad for her if it
did happen. l have nothing to hide or gain from this.

l have read this entire statement, consisting of 2 page(s), each of which bears my signature,
and l affirm all the facts and statements contained here in are true and correct. Criminal
lnvestigator Tim Ryan has read this entire 2 page statement aloud to me and l again confirm
this statement is true and correct. l have given this statement freely and voluntarily to
lnvestigator Ryan to use for whatever investigative purposes he may desire. This statement
was given without any threats or promises having been made by anyone. l have completed
9grades in school and have a GED. l read, write and understand the English language.

After taking the 2 page statement from Hernandez, l read it back to him aloud to assure that it Was

true and correct. Hernandez said it was true and correct and initial|ed and signed the statement
indicating so. The original statement was attached to the case file as evidence

(Case remains open)

 

[Supp|emenf' Ryan's #4 Supplement / Evidence l
On October 16, 2009, |, Sergeant lnvestigator, Tim Ryan called Te_resa Rob|es to talk to her about the
case and to make sure she did not have any questions concerning her case. bles ` "" " hehad.
h`"v“vj;§re*th`ev"ni‘g'rs ximall¥a'“§'sault._ F{7 P. M
Offense Sexuai Assault Texas DPS Waco
bare of offense 10/10/2009 Crime Laboratory /_/&\
County of_Offense Lampasas
Agency Lampasas Police Department :::§ence Rec.d'

 

Case Cohtact Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Tim Ryan v Tiiie Sergeant-investigator
Maiiing -
Address 301 East Fourth Phone 512-556-3644 Fax 512-556-2838
Cify, State v ` E '|
. Lam asas, Texas 76550 ma' _ _
Z'P Code p Address tryan@ci.|ampasas_tx_us
Suspect Victim l Name (Last, First Middle) Race Sex DOB DL# / SS#llD#
W‘
l:l iMed’a"°» Abe' . w 1v1 02/01/1974 x oL18307261,ssN 460-25-285
|:] Robies, Theresa Rene ' W F 10/31/1975 X DL 12594390, SSN 460-89-326
Description of Evidence Submitted
Exhibit # Number Descrlption of Evidence ' Origin Exam Requested
of items
1 1 ' 1 TX100 Sexual Assault Evidence Coiiection Kit Evidence taken from Victim / Rob|es process f?r DNA and find
~ _ possible match.
Four swabs used to collect possible DNA S_tain On front passenger s_eat Where Process for DNA and find
2 2 4 . -victlm was passed out during sexual _
_ evidence _ possible match_
assauR
3 3 1 Dark blue denim jeans worried before and after From V§Ctim l Rob|es Process for DNA and hnd
sexaui assault occurred ' possible match.
4
5
6 _ _ l 1 ` 1 l
. f g
i__l________ __ i_______ __ . i______________ __ ____ _____;____ _ ______ ____ ____ ’ _______i_ ' - i

 

 

____ _ __ __ __ __ _ _______ __ ________ _______ _________ _____ _________ __T

For some non- -drug cases, it may be appropriate to attach a copy of the offense report
Please include brief case synopsis, unusual examination(s) requested, and/or relevant case priority information
Points of interest for this sexual assault case Suspect / Medrano ,as not been Mlocated to arrest and therefore there _

  

 

§Are known standards (biood sa|iva hair inked prints clothing fabrics etc ) submitted for comparison? E] Yes No

LAB-oe Rsv_oo 111/2002) - » Psge !_ of 1

EXHIBIT-F

`\

Abel Medrano #1743611
6999 Retrieve Rd., Scott Unit
Angleton, Texas 77515-6618

December Z: , 2013

Lampasas County District Clerk
P. O. BOX 327
Lampasas, Texas 76550

 

RE: Filing Of MOTION FOR FORENSIC DNA TESTING in Cause NO. 8602

Dear Clerk:

Enclosed herein, please find the Original of my MOTION FOR FORENSIC DNA
TESTING in the above referenced cause number. Please file it among the papers
of this cause and bring it to the Court's attention on its first day of busi-
ness after receipt hereof.

Thank you for your time and attention in this matter. I will await your
response herein.

Sincerely, >

ABEL MEDRANO

C: files

. ">

CAUSE NO.. 8602

 

ax PARTE § m THE
ABEL MEDRANO, § LAMPASAS coUNTY, TEXAS
novani~. § 27th JUDICIAL DISTRICT

MOTION `E`OR FORENSIC DNA TESTING

TO THE HONORABLE JUDGE OF SAID COURT: ,

NOW COMES, Abel Medrano, Movant herein, and respectfully sibmnits this
motion for forensic dna testing of biological material current`in the posses-
sion of the State of Texasr-pursuant to ier;Code Crim.proc. 64.01. In support
thereof, Movant will show this Court as follows, to-wit:

I- BACKGROUND

Movant was indicted in Cause No. 8602 for Sexual Assault; a jury found
Movent guilty and the trial court sentenced Movant to 35 years. _Movant filed
a timely notice of appeal and the appeal was affirmed by the Third Court of
Apeals. A petition for discretionary review was refused by the Court of Crimi-
nal Appeals. n

II. CURRENT PROCEEDINGS

Movant requests testing of biological material of a pair of pants submit-
ted to the Texas Department of Public Safety (TDPS) Crime Lab for testing
but which were not ‘tested because the serologist testified he did not need
to test the pants because he had obtained a profile match to the semen found
on the seat of the car which matched Movant's DNA profile. These pants were

seaized and made a part of the sexual assault evidence collection kit in this

~ "')

case.
Movant contends that those pants were not previously subjected tc)DNA
testing, and that through no fault of Movant for reasons that are of a nature

such that the interests of justice require DNA testing.

III. REQUEST FOR APPOINTMENT OF COUNSEL
Pursuant to Art. 64.01(€), Movant requests the court appoint counsel in
these proceedings because there exist reasonable grounds for such appointment
because the material evidence requested to be tested would establish Movant
did. not have sexual- intercourse with the complainant as she allegedly wore
(or put back on) those pants immediately after the alleged sexual assault. The
trial record supports this contention. Movant has attached an Affidavit in

support as required by Art. 64.03(B)(a)(2)(h) & (B).
PRAYER

WHEREFORE, PREMISES CONSIDERED, Movant prays this Honorable Court will
grant this motion and (a) appoint counsel and (b) ORDER DNA testing of the
pants in questions herein; and grant any other relief, at law or in equityl

and consistent with the relief requested herein.

RESPECTFULLY SUBMITTED/

WW "”"`

ABEL MEDRANO #1743611
6999 RETRIEVE RD-, WAYNE SCOTT UNIT
ANGLETON/ TEXAS 77515-6618

Movant Pro-Se

Cause No. 8602

    

Ex PARTE § m iran ms
ABEL MEDRANO, § LAMPASAS cou.'ni,
AFFIANT` § 27th Junlcl DISTRICT
AFFIi)AvIT

11 Abel Medrano, being of sound mindl over the age of 18 years¢ and capable
of making this affidavit, am personally acquainted with the facts related
herein, do declare under penalty of perjury that:

"I would not have been convicted if exculpatory results had been obtained
through DNA testing of the pants in the possession of the State of Texas; and,

"This request for DNA testing is not made to unnecessarily delay the execu-
tion of sentence or administration of justice;

"Affiant further contends that through no fault of his, the evidence was
not tested for DNA biological evidence-

"Affiant further and unequivocally avers he is innocent of having sommitted
a sexual assault upon the complainant.

"Further, Affiant sayeth not."

ll ABEL MEDRANO, BEING PRESENTLY INCARCERATED AT THE WAYNE SCOTT UNIT
IN BRAZORIA COUNTY/ TEXAS¢ DO DECLARE UNDER ?ENALTY OF PERJURY THAT THE ABOVE
AND FOREGOING IS TRUE AND CORRECT.

EXECUTED ON DeCember//z}z l 2013. d::§z42g§225:§;;§;:;2:::¢,,',,//,_

ABEL MEDRANO #1743611
6999 RETRIEVE RD., WAYNE SCOTT UNIT
ANGLETON¢ TEXAS 77515-6618

AFFIANT PrO~Se

   

 

 

 

 

 

   

 

\
EXHIBIT-G

 

 

 

`~.'"121 1 1 1 1 ::) la Lampasas County Attorney 5125564572 p.3

EVIDENCE RETURN RECORD

Laboratory Case Number: L6W~130683
Submitting Agency: Lampasas Police Department Submitting Agency Case No.:20090078]6

Package Description:

Sexual Assault Kit
White Paper Sack
Paper Sack

RETURNED To-; C/~K=\@c /r-; /§s% .4¢

flicer`s Sjgnature

RE'l`URNED BY:

 

EVIDENCF.
AUG 1 2 2010

RETURNED

 

 

I)ATE RETL=RNED: §,76( ’L-’

IVIE'I`HOD RETURNED: z Personal ly Certifxed Mail #

Notes: M SFM

l'~ "
~T'

s ‘,‘.

EXHIBI

T-H

 

J'~J»"

1 ».
"-

 

Sgt. lnv. Tim Ryan

Lampasas Police Department
301 E. 4th

Lampasas, Texas 76550

Laboratory Case Number
L6W -1 30683

§s`*irr"?"p_eg"i?§)'
i Me:onl 'A! N,‘ '©Ll"'§

offense: Sexual Assault
County of Ottense: Lampasas (1 41)

Evidence Submitted

1A Blood sample

1 B Vagin al swabs

10 Vaginal smear

1 D Oral swabs

1E Oral smear

1 F F\ngernai| scrapings
1 G Buccal swabs

ltern 2 Swabs from vehicle
ltem 3 Jeans
Requested Ana|ysis

Resutts of Analysis and lnterpretatlon

cells

®

 

Jan lt ZU].]. IZZZL'H"N L,'lt.§j Of' LampaSaS

CR|ME LABORATORY
1617 EA.ST CREST DRNE
WACO, TEXAS 16705-1598

V°ice 254-759-71 80 Fax 254»-759-71 85

Serology\DNA Report

september 24, 2010

Agency Case Number
200900781'6

viciim(s)
ROBLES, Theresa Rene

ln person by Tim Ryan on October 30, 2009:
ltem 1 Sexual assault kit from Theresa Robles containing

§ Determine the presence and STR DNA profile of biological evidence`\
lEnrer profiles into the combined DNA index system (coprs))

'Semen was detected on two swabs from the vehicle (2A & ZC),
A presumptive test lor semen was positive on the remaining two swabs from the vehicle (ZB & 2D).
Semen was not detected on the vaginal swabs or the oral swabs. '
ltems 1A,1C,1E 1F, and 3 were not examined.

CUURTBY- S£R'W:E- PRCT`ECTM|

alc"'aao"coao p_o

TExAs DEPARTMENT oF Pus\_\c sAFETv

 

JOHN STEE|
CARN \|ARCY BARTN
Otfense Date
l 0/ 1 0/09

A portion of the victim’ s bucoal swabs was extracted by a method that recovers DNA from nucleated

Swabs 2A and 20 trom the vehicle were extracted by a two-step method that will first recover the DNA of
non-sperm nucleated cells (eplthelial traction), and then recover the DNA of sperm cells (sperm fraction).

ACCRE)UEJ BY THE AMERICAN $OClETV OF CRlIlE LABORATGRY DlRECTDR$- LAB ACCRED!TAT|ON BOARD

 

 

 

 

 

ExHIBIT-I

 

 

     

.`
`s

`

_9. ’c-/' ,’c):'/ 711/nc

STEP .1 REQUESTFORMEDICALFORNESICEXAMINATION, TREATMENT,
COLLECTI()N OF EV]DENCE, AND RELEASE OF MEDIC AL RECORDS

\

K\_\$L_>\“;\_\\ R\S`:"~ ` €i‘llafi'\"€ Of \\/-§\ \l:"-\.|-\:\\ \'l\'?*>\}\§\\\

\ \/‘""\1\1'-\ , a rcprc se
(Name of Examiner) (Namc of Hospital)

l liefbe &U llqu

10 perform a medical forensic examination, treatment and the collection of evidence l rurther permit the photographic

documentation\ and release o_ copies o_f the complete report to the law enforcement agency

l release \\\`"1\\\ \KQ\`\\K\ and its representatives from legal responsibility or liability for
(Name of Hos pital)

the release of this information

\ 9211/11/11'11 low /QOM'/`r `
f\ . 315
b \_Q_x\\w),`- M\DQW\S&_ bf"u\\$’c
/ \QY 1 al l t. 1
` ‘ ' \O l j ,
YO:\">Q§\ AtU\\\h" `l n Q\K(\.t \`Ot\\`\SL
O§'\`&§\t,\\ MR
.§\}me\`h`yt\
\Q?\}:\S>V`B (
" r. 1.\_ d 4 _

    

 

 

 

 

 

Signature of Examiner

1~6

 

 

" (2/1§/'-(1"-)732-/0'
' Pt Name Theresa Rob|es___

Law Enforcement Agency: _l_ampasas FD_ Case # _2009- OO- 7816__
Date of Examination: _10- 13- 09_

STEP 15 RECE|PT OF lNFORMATlON

l have received the following items (check those which apply):

®One sealed evidence kit
l::`# of sealed clothing bag(s)
l:lX-rays or copies of X~rays
[lPhotographs

.Other Written Report

Name of person releasing articles:

Ms\\§%§sswsat \\\§§\t/§MQ§ \1\111§§11 Tj

Printed Name

 

 

 

Signature
Received by:
{% /}\ 7//;1 /v)‘r"/}/\/ /¢7»/ #/,¢5'7 /.`-3?,%’.¢,
Signature . ` Printed Name Date 'Time
/0'/- AA/n/.).QS»@S 1016
lD Badge# Agency

M\MQN \§\§§§:\\§s

Signature of Examiner

l ~

j’ l

`

_./Qé"(," '7 bol/7 »7unt

ln the hial of the case, the victim testified she was under the influence of alcohol at ._

 

the time of the assault and was not hilly conscious and aware of her surroundings and had passed
out in the nont passenger seat of her niend’s automobile Upon becoming aware and conscious of
her surroundings, she found that her clothes had been removed from her waist down Her pants
were found in the automobile but her panties were not found. At’rer the assault and as her niend
was driving, _she felt wet in her vaginal area. `She testified she later experienced pain in her vaginal
area and that she experienced pain when she urinated. The victim testified that she had been l
penetrated based upon what she had experienced

Movant is attempting to use this avenue to argue facts that have already been determined
by the jury and that is the credibility of the victim and her testimony about whether or not
penetration had occurred as a result of the assault by the Movant

Furthermore, the Movant has not established by a preponderance of the evidence, as
required by 64.03 (a)(Z), that additional evidence of DNA from the pants would have caused a '
different result than the guilty verdict. b

PRAYER
WHEREFORE, PREMISES CONSIDERED, the State would pray that the Movant’s n

Motion be denied

RES§E TFULLY SUBMITTED'
C\ § v_ :7 .

~/

/ Larry Allison, County Attorney
409 So. Pecan St
P. O. Box 1300
Lampasas, Texas 76550
SBN: 01090700
Ph; 512-556-8282 `
FX: 512-556-4572

 

EXHIBIT-K

 

 

   

s OFFICE OF THE
‘ COUNTY & DISTRICT ATTORNEY
LAMPASAS COUNTY (27th JUDICIAL DISTRICT)

 

Holli Schaub
Larry W, A||ison , l Witness Coordinator~

 

County Attorney (with felony responsibilily)
Kristin Evans

Legal Secretary

 

John K. Greenwood

 

Assistant County Attorney .
- a Trina Hudson

L l A '
March 24, 2011 egg ”'S’“"'

Kurt Corley b

Attomey at Law

104 Park Trall Dr.
Marble Falls, TX 78654

RE: Able Madrano, Case No. 8602

Kurt;

Enclosed you will find a copy of the Afiidavit and Search Warrant that was issued by
Judge Phil|ip Ziegler, retired District Judge from Corye|l County. He has been sitting on a case
here by assignment on a jury trial and agreed to review the affidavit and signed the warrant
Pursuant to that, a buccal swab was taken by Sgt. Tim Ryan of the Lampasas Police Dept. on
this date from Mr. Medrano for comparison with their recovered DNA at the DPS lab in Waco,
Texas. ln addition to the swab, a blood draw was taken pursuant to the first Court Order to
determine whether or not Mr. Medrano has H|V or A|DS or any sexually transmitted disease.

Please let me know if you need anything else from me at this time and feel free to
inspect our tile if you _see the need. _Thanks.

/“'

__‘,.¢~-""!Yours tru/|y,_. '

_/

    

LWA/rp

Second Floor, County Office Bui|ding on Courthouse Square
409 So. Pecan,- P. O. Box 1300
Lampasas, Texas 76550
Ph. 512-556-8282 Fx. 512-556-4572

THE STATE OF TEXAS

COUNTY OF LAlVlPASAS
AFF|DAV|T FOR SEARCH WARRANT FOR BLOOD

'Eiefore me the undersigned authority, on this day personally appeared
.5/,` , your affiant herein, who after

being by me duly swp/rri stated under oath the following;
y l.

lam a peace officer_of the State of Texas, in Lampasas County, and l have good
reason to believe and do believe that heretofore on or about the 10"‘ of October, 2009 in the
County of Lampasas and State of Texas, Abel Medrano whose date of birth is 2/11/1974 did
then and there commit the offense of sexual assault against an individual who is identified, for
purposes of this case, as Lisa Jo Evans, the victim. This offense was reported to your affiant
who has been involved in the investigation of this offense

The victim reports to your affiant through her written statement that she knows Abel
Medrano through mutual friends ln the early morning hours of October the 10"‘, 2009, after
having consumed alcoholic beverages, lVls. Evans reports that she became sleepy and at
times unconscious .She was riding with a friend of hers in the front passenger seat of her
friend’s vehicle. Ms. Evans reports that she was aware that her friend drove to someone’s
house in Lampasas and left her in the car as her friend went to talk to someone at this

residence

lVls. Evans reports that the alcohol was causing her to pass in and out of consciousness
and upon awakening at one point, found Abel Medrano on top of her in the front passenger
seat. She reports that.her legs were open and Abel Medrano was between her legs. As she
continued to strugglel Abel l\_/ledran`o got up off of her and left the car with her still in the
passenger seat Upon Abel Medrano leaving her in the vehicle, she discovered that her pants
and underwear had been removed Ms. Evans reports that later that day she observed _
bruising on her legs and experienced a burning sensation when she bathed her vaginal area

and when she urinated.
ll.

On October 12, 2009, your affiant made an inspection of the subject vehicle and
especially the front passenger seat Where the victim reports she was assaulted, Your affiant
found_what appeared to be stains consistent with body fluids on the edge of the passenger
seat where the victim was seated and where the penetration of the victim’s sexual organ
would have taken place Your affiant has collected samples from this area of the front
passenger seat that has been analyzed by the Waco DPS Laboratory to determine the
presence of any identifying fluid. The DPS laboratory has reported to your affiant that the
collected samples from this stated area of the front passenger seat contain male DNA.

lVls. Evans was examined by a Sexua| Assault Nurse Examiner on the 13th of October,

2009 and the examiner observed injuries to the perso Evans consistent _with being
sexually assaulted Your affiant has reviewed this wri __ by the Nurse Examiner which _

documented the findings of the bruising to Ms.~Evari>sffle§sarm_fr§awaa to her sexual organ.
MAR 2 4 2011

.. ‘, ,. TES:fil Cox
gus 1..1CT QO.U|T, Lampasas COU£,:_:/‘ ,.',l

` ~~-Déiw¢"»./ ,

  

 

' iSrnce til€_LCfilLD§§ gdehtifrediAbel Medram_ias the person who assaulted her rn
the front seat of her friend’ s car Your affiant has reason to believe that a blood sample or
buccal swab of Abel l\/ledrano will show that he was in fact the person who was sexually
assaulting the victim, l\/ls. Evans. This requested material will constitute evidence of the
offense of sexual assault by Abel Medrano through further DNA testing by the laboratory Abel
Medrano is in possession of these body fluids that your affiant herein asks for permission to
acquire

WHEREFORE, your affiant requests that a warrant to search for and seize blood
or a buccal swab from the person of the said Abel Medrano be issued in accordance with the _

law in such cases provided
, ' ~\
/.‘ l /’\,\,’ W\/

~J~/\»\

 

 

Affi nt/
/ 1 f
SUBSCR|BED TO AND S ORN to before me by(`“’ r_ of 7' Wc m d §§ on
this the /»'> "K' 1\_:,.2011 / ij

   

 

 
 

Judge Presidrng/ di /

///;//; -/ j A¢lf 'K/""'C\:\-.

 

' THE sTATE oF TExAs § 1N THE _;? ') '-"“'* 1 f 1/
couRT oF

COUNTY OF LAlVlPASAS § LAlVlPASAS COUNTY, TEXAS

SEARCH WARRANT
{Article 18.02(10), Texas Code of Criminal Procedure}

The State of Texas: To the Sheriff or any Peace Officer of LAlVlPASAS County, Texas, or any Peace
Officer of the State of Texas:

Whereas, the affiant whose name appears on the affidavit attached hereto is a peace officer
under the laws of Texas and did heretofore this day subscribe and swear to said affidavit before me
(which said affidavit is here now made a part hereof for all purposes and incorporated herein as if
written verbatim within the confines of this Warrant), and whereas l find that the verified facts stated
by affiant in said affidavit show that affiant has probable cause for the belief he/she expresses herein
and establishes existence of proper grounds for issuance of this Warrant;

Now, Therefore, you are commanded to enter the suspected place, vehicles, and premises
described in said affidavit, to-wit: THE BODY OF ABE_L MEDRANO; a WHITE MALE, with a Date of
Birth of 02/11/1974, Brown Eyes, Social Security Number XXX-XX-XXXX, currently in the custody
of the Sheriff of Lampasas County, Texas.

At said places you shall search for and, if same be found, seize and bring before me the
property described in the affidavit, to-wit: A known sample of ABEL IVlEDRANO’ S DNA by collecting a
cheek swabbing, and/or blood sample The Peace Officer colleting said known sample may enlist the
aid of medical or other personnel

Herein fail not, but have you then and there this Warrant within three days, exclusive of the
day of its execution with your return thereon, showing how you have executed sam

lssued this the _2__3RD day of March,2011,WL¢-Y.10’clock _’Z_ .M to certify which

witness my hand this day. f_/-\ _ `_

 

MAG|STRA_TE iAMP»A/SAS COUNTY, TEXAS
>1-.’?"’/\/",1,;__7 A/""_/ WA‘:;',//: »~\ / _[/";/J // _.-'/C~’ /_(/»,£Cé 5//, /,-

OFF|CERS RETURN ON SEARCH WARRANT FOR BLOOD FROM THE PERSON OF ABEL
MEDRANO; .

This search warrant for blood from Abel Medrano came to hand on the 2 3 "3 day of lVlarch,
2011 and was executed on the / ‘1' day of March 2011 by taking Abel Medrano to a proper place to
retrieve the body fluid sample as directed herein and same was collected under proper procedures
from the person of Abel Medrano in the presence of '7"/'/1~~1 /Q 'r'/-z~ ,/c/ a law enforcement
officer and said sample was delivered to the said law enforcement officer.

 

r-'§LED 717 19\ /,1.,,,,,,

5 a'm'“§=i~&@‘m- 0'clockl Officer Executing Wa’rFant
MAR 2 4 2011
~» ‘”l'?".r"§‘."{f C@X
"»`-SZS Ct*..'.,*.",~'

‘ ;;; Court1 L.=.~

    

 

 

 

 

 

 

 

EXHIBIT-

L

 

 

 

 

     

wl LAMPASAS POL|CE DEPARTMENT CFS #200900781.6 l lncident #2009007816

The next day Angela text me and l called her back and asked her what was going on. She said
Theresa was upset about the whole situation. Angela did not say Theresa was raped, but said
Abel forced himself on her and stole money from her. l expected Abel~to steal but never to rape
anybody. l told Angela that her friend needed to do what ever she felt was right and if Abel did
wrong he needs to be dealt with. l know my friends are not the best people but raping a girl is '
not right, not that steal is right but the rape is wrong.

l cannot say when l saw Abel putting his pants if he had an erection or,not, l was really not
trying to look at another guy. Also at no time during the night did Abel mention anything sexual

-about

l have read this entire statement, consisting of 3 page(s), each of which bears my signature,
and l affirm all the facts and statements contained here in are true and correct. Criminal
lnvestigator Tim Ryan has read this entire 3 page statement aloud to me and l again confirm
this statement is true and correct. l have given this statement freely and voluntarily to
lnvestigator Ryan to use for whatever investigative purposes he'may desire This statement
was given without any threats or promises having been made by anyone l have completed 1`0
grades in school. l read, write and understand the English language

After taking the statement from Loya, l read it back to him_to assure it was true and correct. Loya
said it was correct. l printed the statement and presented it to Loya to read and then initial and sign.
After reviewing the statement, Loya did initial and sign the original 3 page statement as being true and
correct. The statement was then attached to the case file as evidence

On October 14, 2009, at approximately 1:15 pm, l arrived at the Llano Hospital and met with Sexua|
Assault Nurse Examiner, Debbie Coats to pick up the S.A.N.E. Kit. Nurse Coats made a copy of the
eight pages pertaining to the sexual assault report, and an invoice for the services. The eight copies
included a page titled Step 1, Request for l\/ledical Forensic Examination, Treatment, Collection of
Evidence, and Release of l\/ledical Records; five pages titled Step 2, Page 1, Sexual Assault
Examination Forensic Report Form, Page2, Sexual Assault Forensic Examination, Page 3, Sexual
Assault Forensic Examination, and two pages of Body Diagrams; Step 15, Receipt of lnformation; Step
16, Authorization for Examination and Payment. Nurse Coats noted Rob|es had a 1/2 cm abrasion 1

note at 4 O'clock, and physical and genital trauma noted, as well as many unexpalined bruises_and
point tenderness on Rob|es' body.

| returned to the police department with the S.A.N.E. Kit and submitted it as evidence in the evidence
room. The eight pages of papen/vork were attached to the case file as evidence

On October 14, 2009, at approximately 3:00 pm, l visited with Lampasas County Attorney (with felony
jurisdiction) Larry Allison about this ca_s`e and explained'to him what was know so far. .l also'discussed
what l planned on doing in the future with the case. Allison agreed with my plans and_told me there was
enough to get a warrant against Abel Medrano for Sexual Assault and suggested l start in that

direction.

(Case remains open)

 

rsiupplemenf; Ryan's #3 Supplement/Hernandez _ 1 l
On October 15, 2009, at approximately 11:35am, Lampasas Police Dispatcher, Christy Fie|ds called
09/13/201013;43 301 EAsT FouRTH sTREET_LAMPAsAs,Tx 76550 Page 13 of 19

`¢ ,;~r

EXHIBIT-M

la

LAMPASAS POL|CE DEPARTMENT CFS'#2009007816 lncident #2009007816

me, Sergeant lnvestigator, Tim Ryan and informed me that Chris Hernandez was at the police
department wanting to talk to me l returned to the police department and met with Hernandez in the
police department lobby. l escorted Hernandez to my office where we talked about the events that
occurred on the night of October 9, 2009 and the early morning of October 10, 2009. After talking to
Hernandez, l took the following statement from him reflecting what he knew of the incident.

VOLUNTARY STA TEMENT

My name/is Christopher Cortez Hernandez . l live at 201 Northington Street. My home
telephone 512-566-0354. My social security number is XXX-XX-XXXX. My birth date is April 9,

_ 1975. My Texas lD Number is 08116552. l am giving this statement freely and voluntarily to
investigator Tim Ryan of the Lampasas Police Department. The date is October 15, 2009. The

time is 12:10 pm.

On Friday, October 9, 2009, l called Robert Castro and talked to him about going to AmVets to
- drink and talk later in the night. l think l called Robert right after work. Later in_ the night Robert
picked me up and we got to AmVets at about 11:00 pm to 11:30 pm. Robert and l sat a table by
ourselves and drank beer. While sitting at the table, Ramon came over_ and paid me back $20 l
loaned him earlier. l asked him where he was sitting and he said, he was over there chilling
with Angela and Theresa. l know both Angela Walker and Theresa Rob|es and have known them
since they were teenagers. l have known Angela a little longer. Ramon, Angela, and Theresa
were on the pool table side of the bar and l could not see them because of the liquor bottles.
After giving my money Ramon, went back to chill with Angela and Theresa.

I thinkWtS°§|j?le§félifaTri% and Moses Loya came over and sat with me and Robert, but l can't tell
you what time that was. Closer to closing time, Ramon, Angela, and Theresa came over and
joined us. We sat there for a little bit. Nobody at the table seemed to be real drunk and we all
just talked, everybody knew what was going on. Robert was the first to leave and never came
back. Moses and Abel went outside to try to get a ride because they did not have one since
Robert left. l think they got a ride with Angela and Theresa to Robert's house up by the
,cemetery. lt is a green house. l stayed at the bar for a few more minutes after everybody left. l
got va ride to Robert's house with a girl l know as Ju|ia and l think her last name is Lane. Ju|ia
dropped me off at Robert's house and |eft.

At Robert's house, Moses, Abel, Angela, and l were in the carport. Robert was inside and
never came out until the yelling started. Theresa was down in the Angela's car.' l think
somebody mentioned it but l don't know how l knew that. l do know that she has been over
before and sat in the car before We were drinking beer, probably about one a piece when _
Angela got up and said she was going to use the restroom and went inside l think she stayed
inside no more than ten minutes max. l really did not keep up with time the whole night.

A little bit after Angela went inside to use the restroom, Abel got up and said he was going to
go'down and holler at Theresa. | knew then Theresa was for sure in Angela's car parked down
on'the street. l could see the car from where l was sitting in the carport, because l was out
towards the end. l know that Robert's truck and a small car will fit in his driveway, and then 7
Angela's car was 10 to 15 foot down the curb away from me

l watched Abel go down.to Angela's car and go-to the' passenger side door. l don't know if`he
knocked or what but the light inside the car came on while Abel was at the passenger side.door.'
With the light on l could see Abel face and could tell he was talking to her, but could not hear

 

09/13/2010 13143 ' 301 EAST FOURTH STREET LA|\/|PASAS, TX 76550 - Page 14 of 19

45

`~'”' '~.
LAMPASAS POL|CE DEPARTMENT CFS #2009007816 lncident #2009007816

vwhat was being said. | then saw Abel walk around the back of the car and get in on the driver's
side Abel was in the car between the times Angela went to the restroom to the time she came
back outside Angela sat down for a minute and l think Moses told Angela something like
"Check on your friend. " Angela went down to her car and then l heard her start screaming,
'-'Get the fuck out of my car. " Then Angela yelled something like "Nl,oses get him the fuck out1
of my car " Moses went down there. l heard Moses say, "Primo, get the fuck out of the car,
they are trying to leave." l think Abel got out of the passenger side door. Angela was at the
driver's side door. Abel walked back up to the garage (carport) and did not say anything to me
at all. Abel had his clothes on. Angela and Theresa left. Me and Abel went to another friend‘s
house The friend was Joseph. l don't know what Joseph's last name is. l don't know where
exact Joseph lives but it is on the same side of town. We stayed there and ate at the Country
Kitchen the next morning.

The next day, Moses told me that Theresa was missing $150 and something about sexual
assault that she was going to make a complaint against Abel for sexual assault. l think it was
the same day Moses called me about it, that Abel told me Theresa let him have sex with her. l
told Abel if he did not do it he' needed to go down and straighten it up, because he looked guilty
by running.

investigator Ryan asked me ifl had seen any clothing lying around the area after they left. |
did not see any clothing around. Abel has not said anything about it except, he did not do it. l
believe him and think the girl just got embarrassed. l know Theresa too and feel bad for her if it
did happen. l have nothing to hide or gain from this.

l have read this entire statement, consisting of 2 page(s), each of which bears my signature,
and l affirm all the facts and statements contained here in are true and correct. Criminal
investigator Tim Ryan has read this entire 2 page statement aloud to me and l again confirm
this statement is true and correct. l have given this statement freely and voluntarily to
-lnvestigator Ryan to use for whatever investigative purposes he may desire This statement
was given without any threats or promises having been made by anyone l have completed
Qgrades in school and have a GED. l read, write and understand the English language

After taking the 2 page statement from Hernandez, l read it back to him aloud to assure that it was

true and correct. Hernandez said it was true and correct and initialled and signed the statement
indicating so. The original statement was attached to the case file as evidence

(Case remains open)

 

|§jpp|emenf; Ryan's #4 Supplement / Evidence |
On October 16, 2009, l, Sergeant lnvestigator, Tim Ryan called Te_resa Robles to talk to her about the
case and to make sure she did not have any questions concerning her case. Robles told me, she had
located her pants that'she wore the night she was sexual assault Robles said, she thought she had
washed them, but located them in another dirt clothes hamper. She asked if l still wanted them and if
so she would bring them to Lampasas after getting off work. l told Robles that l would be down in
n Burnet on the following l\/londay and could pick the pants up then, if she wanted Robles said that
would be fine and agreed that l would call her when l was in Burnet.

On October 19, 2009, at approximately 2115 pm, l met with Robles in Burnet. Robles handed me the
pair of pants she wore the night she was sexaul|y assaulted The pants were in a H.E.B. paper sack. l

09/13/2010 13143 301 EAST FOURTH STREET LAMPASAS, TX 76550 Page 15 Of 19

EXHIBIT-N

NLAMPAsAs PoL1cE DEPARTMENT ch #20090117816

"'

lncident #2009007816

guy they call big Chris was in the car port. Moses Loya, Abel and l walked in. There were all
ready chairs sitting around. There was beer. Some one gave me one, but l don't remember
who gave it to me. l remember at least two timesml%;asking me where my friend was, and
telling me to go get her. | told him that she was passed out. l rememberVMlsitting on the
stairs that go up into the house from the car port. l had to go to the rest room. He got up for me
to go into the house. l took me a minute Robert was in the house when | went in. When l came
back out of the house,and into the carport, Moses said that | needed to go check on my friend. l
went out towards my car to check on Theresa. From the end of the car port, | saw the light on in

. my car and l could see[A,W ,el\on top of Theresa in the front, passenger's seat. l don't have #tinted

windows. l walked towards my car, and when l got to my car, | kicked my carla:ljd yelled for him]
Tt“o" get‘out:\, The interior light had gone offl guess as l was walking out there. l tried to open the
front,“passenger's door. l remember the interior light coming back on and at the same time l
saw Able fall off of Theresa and towards the steering whee|. At that point l saw that Ab|e' pants
were around his ankles and not completely off. | could see that his under wear was down.
Able's a big guy, and fat. My car's sma|l. l don't recall seeing his reproductive pa'rts, meaning
his penis. l can't say for sure if he was or had penetrated Theresa. l do know that at one point
as l approached the car l saw Abel thrusting him self on top` of Theresa, but l don't remember if
it was before or after l kicked the car, before of after l tried to open the door, or if the interior
light was on or off. l was yelling for Moses to get him out of my car. l'd gone around to the
driver's door. Moses come down to my car from the car port. Moses had gone around to get
Able out of the car. l was scared. l don't really know Able well at all. l don't remember exactly
how Able got out of my car and l don't remember how the passenger's door got shut. l just
know that as soon as l could l was in my driver's seat and was driving away. l drove towards
the cemetery, and made a right on to the next street that's right by the entrance l pulled over
and started talking to Theresa. She had one hand down over her crotch in a fist and the other
one over her mouth in a fist. She was leaning towards her door with her left leg crossed over
her rig.ht. l could see her hip facing me and could tell her pants were completely off and she did
not have.any under wear on. She was crying. l noticed at that time her pants were pushed up
under the dash in the floor board. l'started trying to help her get her pants pulled back up. l
never saw her under wear. Her shoes were completely off. They were shoes with heals. l don't
recall exactly what they looked like. l was asking her things like what had happened and `if she

' was OK. l was-telling her that she needed to go to the police. She kept saying no, and crying.

She finally said that she just wanted to go home. She'd gotten her pants back on. | remember
that her shirt was on when l'd first approached my car when Able was on top of her, and it was
on when l'd pulled over. l drove back towards Key Avenue. l drove to Am Vets where her car
was at. l told her that l'd take her to Burnet, or she could go to Round Rock with me She
wanted to go home Theresa got out of my car. When she did, l noticed what looked like a wet
spot in my seat. l believe it was Sunday that l put a T-shirt over it, and left it there. Theresa got
_'into her car, and l followed her to Burnet. She drove her car by her self and l drove mine by my

' self. When we got to Burnet, she made a right before we got to Storm's restaurant. l don't know

where she went. l know she's living with her mother right now, but l don't think he mother lives
in that area, l kept going on 281 and made a left on Highway 29 and drove to Round Rock. | did
not talk to Theresa by phone during the drive from Burnet to Lampasas, or as | drove on to
Round Rock. l spoke with Moses the next day,`Saturday. He and l talk regularly, by phone.` l
don't rememberexactly how the conversation got to what had happened the night before, but
Moses asked about Theresa, if she was all right, and if she was going to the police.` l didn't
want to tell him much, and didn't, because l didn't know what Theresa was going to do'. But,

 

09/13/2010 13143 301 EAST FOURTH STREET LAl\/|PASAS, TX 76550 , \> Page 9 of 19

l

 

EXHIBIT-O

LAMPASAS POL|CE DEPARTMENT CFS #2009007816 incident #2009007816

My name is Moses Ayala Loya, Jr.. l live at 417 PR 4456, Kempner, Texas 76539. My home-
telephone 512-525-7216. My social security number is XXX-XX-XXXX. My birth date is July 30,
1977. My Texas |D Number is 24491880. l am giving this statement freely and voluntarily to
investigator Tim Ryan of the Lampasas Police Department. The date is October 13, 2009. The

time is 5:10 pm.

On October 9, 2009, at approximately 11:00 pm to 12:00 midnight, Robert Castro dropped me
off at the Lampasas AmVets. l went down there to have a beer. l walk in and sat at a table by
myself. l notice..my nephew, Robert Resa was there and talked to him a little while l also
noticed Ramon Castro, Abel Medrano, Angela Walker, and Theresa Robles were sitting on the

1 opposite side of the bar. Abel was even sitting on the opposite end of the gir|s. After a while
Abel saw me and said, "You weren't going to tell me-you,were here?" l said. No just playing
around. Abel and my nephewjoined me and we sat and taiked. Later in the night about 10 or
515 minutes before closing Ramon, Angela, and Theresa came over and sat down with us. We
talked just for a little bit.

Once the they kicked the lights on, l went outside to wait on my ride, then l§§@ l|came out.
Shortly afterwards Theresa, Angela, and Ramon came Angela said, "Awh, do ya 'ii need a

. ride?" AlF)'él and l accepted the ride Angela drove her_ car, Theresa sat' 1n the front passenger
seat, and Abei_ and l got' 1n the back seat. | did not say much because Abel, Angela, and
Theresa were laughing and taiking. Angela was trying to get a CD to work.

We went to Robert Castro's house, which is on Porter Street. Angela parked the car on the

l street next to the curb, pointing towards the cemetery, l think Angela sat in the car for a little
while talking to Theresa. Abel, Chris Hernandez, and me went to the garage to drink a beer.
Chris was dropped off right after Alb.j and l got out of Ange|a' s car. Then Angela got out and
joined us in the garage We stayed there for about ten to fifteen minutes before Angela said
she was going to the restroom. During the time we were in the garage, Abel asked Angela a
couple of times, to go get her friend, referring to Theresa. Angela kept telling him she was
passed out drunk' 1n the car.

When Angela went' 1n the house to use the restroom, Abel told me he was going to go hoi|er at
her. l told him, "She's in the car." Abel took off down there. | never thought anything about it.
Angela came back after about ten minutes, maybe even fifteen minutes iater. Angela might have
stayed in the house and talked to Robert Castro who at that point had never come outside

When Angela came back out, l told her, "You might want to go check on your friend." l did not
think Abel would do anything like l heard about now, |just know he likes to take things and
figure he might try to steal something from Angela or Theresa. Angela went down to the car
and started screaming, A"iVlose_s]come get you' re fucking friend out of my car. " There was a lot
of screaming and hollering coming from Angela. l could te||_she was upset. Where the car was
park, and where we were in the garage, l could not see the car. l got up and went down to the _
car and.tapped on the window'whi|e looking in. l saw Abel in the driver's seat trying to pull his
pants up. l also saw Theresa hunched over and forward in the passenger seat with what looked
like just a shirt on. Theresa did not have any jeans on and was naked from the waist down. l
-did not try to look at either of them at that time, and told Abel in Spanish to "Get the fuck out. "
Able got out and was still pulling his pants up and trying to situate them. He kind of made a
chuck|ing sound and went back up to the garage

As soon as Abel got out of the car, Angela jumped` 1n and her and Theresa left. l then turned to
Robert and said get me a ride home l left with Robert and he dropped me off at home

 

09/13/2010 13:43 301 EAST FOURTH STREET LAlVlPASAS, TX 76550 0 Page 12 of 19

EXHIBIT-P

L_.AMPAS_AS POL|CE DEPARTMENT CFS #2009007816 lncident #2009007816

My name is Moses Ayala Loya, Jr.. l live at 417 PR 4456, Kempner, Texas 76539. My home
telephone 512-525-7216. My social security number is XXX-XX-XXXX. My birth date is July 30,
1977. My Texas |D Number is 24491880. l am giving this statement freely and voluntarily to
investigator Tim Ryan of the Lampasas Police Department. The date is October 13, 2009. The

time is 5:10 pm.

On October 9, 2_,009 at approximately 11: 00 pm to 1:2 00 midnight, Robert Castro dropped me
off at the Lampasas AmVets. l went down there to have a beer. l walk 1n and sat at a table by
myself. l notice my nephew, Robert Resa was there and talked to him a little while. l also
noticed Ramon Castro, Abel Medrano, Angela Walker, and Theresa Robles were sitting on the
opposite side of the bar. Abel was even sitting on the opposite end of the girls. After a while
Abel saw me and said, "You weren't going to tell me you were here?" l said. No just playing
around. Abel and my nephewjoined me and we sat and talked. Later in the night about 10 or
15 minutes before closing Ramon, Angela, and Theresa came over and sat down with us. We
talked just for a little bit.

Once the they kicked the lights on, l went outside to wait on my ride, then Abel came out.
Shortly afterwards Theresa, Angela, and Ramon came. Angela said, "Awh, do ya'll need a
ride?" Abel and l accepted the ride. Angela drove her car, Theresa sat in the front passenger
seat, and Abel and l got in the back seat. l did not say much because Abel, Angela, and
Theresa were laughing and talking. Angela was trying to get a CD to work.

We went to Robert Castro's house, which.,is.on_Por;ter- Street..._.Angela_